NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


JASON MIKEL SPAULDING,                     )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D15-2681
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 23, 2017.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



SLEET, Judge.

             Jason Mikel Spaulding challenges his judgment and sentence for grand

theft of between $300 and $5000 entered after the revocation of the probation he was

serving on the charge. While this appeal was pending, Spaulding filed a Florida Rule of

Criminal Procedure 3.800(b)(2) motion alleging several scoresheet errors. We agree
with the trial court that any scoresheet errors were harmless due to the fact that the

record conclusively shows that the trial court would have imposed the same sentence

upon revocation of probation had the court had the benefit of a correct scoresheet. See

Brooks v. State, 969 So. 2d 238, 241 (Fla. 2007). Accordingly we affirm Spaulding's

judgment and sentence.

              However, because the trial court definitely found error—albeit harmless

error—in the inclusion of nineteen points for a prior Illinois offense and six community

sanction points, we remand for entry of a corrected scoresheet omitting those twenty-

five points. See State v. Anderson, 905 So. 2d 111, 114 (Fla. 2005) ("Courts have

developed a harmless error analysis to determine whether a scoresheet error must be

merely corrected (harmless) or whether the error warrants both correction and

resentencing (harmful)." (emphasis added)). 

              Affirmed; remanded.


KHOUZAM and BADALAMENTI, JJ., Concur.




                                           -2-